     Case 1:20-cv-00313-PLM-PJG ECF No. 5 filed 06/05/20 PageID.11 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

MICHAEL SALAMI,
                     Plaintiff,                     Case No. 1:20-cv-313

v.                                                  Honorable Paul L. Maloney

CORIZON HEALTHCARE, INC. et al.,
                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    June 5, 2020                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
